DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of claims
Claims 101-120 are currently pending in the application. Claims 1-100 have been cancelled. Claims 111-120 have been withdrawn. Claim 101 have been amended. Claims 101-110 are presented to be examined upon their merits.

Response to Arguments
Claim Rejections-35 USC 101

The 35 USC 101 rejection is maintained below based upon claim interpretation of the claims below.








Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 101 recites, “…a checkout webpage request for a product….wherein acquiring the first code causes the client computing device to:… the product webpage for display…using the pay server…”
Claim 102 recites, “…communicating…to verify that the payment request is a valid payment request…”
Claim 105 recites, “providing a request for the dynamically generated card…”
Claim 109 recites, “…a session identifier for a user shopping session…”
Claim 110 recites, “…a uniform resource locator for data on the user shopping session…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Functional Language
MPEP 2114

Claim 110 recites, “wherein the session identifier is configured to…”

“The recitation of the functional limitation of the claimed invention does not server to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]

Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claim 106 recites, “…the dynamically generated verification value has an expiration time.”

 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 101-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




Lack of Algorithm
MPEP 2161.01 I

Claim 104 recites, “wherein the payment information includes dynamically generated card verification value code…” 
According to the specification in “[¶060]   In some implementations, the card authorization request may be provided by the merchant server or point of sale terminal, instead of the user device. In 
The specification does not provide details on what the algorithm that performs the function of dynamically generated card verification value code.(MPEP 2181 IV: MPEP 2161 01 I)
Claim 110 recites, “… the session identifier to serve as a token parameter…”  the algorithms or steps/procedures taken to perform the function

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 101-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Means Plus Function

“receiving, at a merchant server and from a client computing device via a computer network, a checkout webpage request for a product including a product webpage at the merchant server”

(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly
recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	The claimed invention (i.e., 101-110) is directed to a judicial without significantly more.
Under Step 1: As previously indicated the claim(s) disclose a method, being a process, thus the claims are statutory under step 1.
Under Step 2A, Prong 1: The claim(s) recite(s)," receiving... a checkout webpage request, providing to the client computing device... a checkout webpage, wherein the checkout webpage includes a first code; acquiring...the first code... the first code...: display... the checkout webpage including the first...obtain a payment code...wherein the payment code includes a payment amount...communicate a payment authorization request including the payment amount..., instruct the payment server to adjust a fund amount in an account based at least in part on the payment amount from the virtual wallet application to the authorization request" which can be grouped as certain methods of organizing human activity including payment transactions which are commercial and/or legal interactions including sales activities, wherein the elements are being used to arbitrate and authorize payment [see MPEP 2106.04(a)(2)(lI)(B)]
Under Step 2A, Prong 2: The judicial exception is not integrated into a practical application because the elements (i.e., pay server, merchant server, client computing device, computer network, display etc.,) either individually or in combination as a whole cites computer functions which merely uses a computer as a tool to perform the abstract idea. For example, limitations involving "receiving...a checkout webpage request", "acquiring... the first code" and "obtain a payment code...", are just gathering data at merchant server or client server, or which can be considered as an insignificant extra-solution activity. It is also the case that the limitation of, "instruct the payment server to adjust a fund amount in an account..." merely includes instructions to implement an abstract idea on a computer.
Under Step 2B: The claim(s) does/do not include additional elements (i.e., pay server, merchant server, client computing device, computer network, display etc., computing device, etc.,) that are sufficient to amount to significantly more than the judicial exception because [1] as was previously mentioned, the limitations involving, "receiving...a checkout webpage request", "acquiring... the first 
[2]    The specification suggests that the combination of elements are well-understood, routine and conventionaI [see e. g.. Specification [H0046] the user may communicate with a merchant server, e. g., 403, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 402) ].
[3]    the combination of elements sets forth limitations which describe computer functions which are considered well-understood routine and conventional [see e.g., see i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLCv. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank I nt'l, 573 U.S. 208, 225,110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); v. Electronically scanning or extracting data from a physical document. Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354,1358 (Fed. Cir. 2014) (optical character recognition); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIPTechs., 788 F.3d at 1363,115 USPQ2d at 1092-93]
Claim 102, describes receiving a verification code and communicating the verification value from the computing device to the server. This limitations suggests gathering and outputting data which is an insignificant extrasolution activity as described in Step 2A, Prong 2 and Step 2B.
Claim 103, describes the type of data or first code that is being gathered.
Claim 104, describes the data including a card verification value code.
Claims 105 and 108, limitations of "providing a request...to a server" and "obtaining...card verification value code from the server..." is an insignificant extra-solution activity similar gathering and transmitting data in claim 1.
Claims 106 and 107, further describes the verification value data.
Claims 109 and 110 describe type of session data being used to provide a shopping session with a merchant.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 101-103 and 108 is/are rejected under pre-AIA 35 U.S.C. 103(a)as being unpatentable over EMMONS et al (US 7,963,441) in view of DODIN (US 8,662,384).

Re claim 101:
A method comprising: receiving, at a merchant server and from a client computing device via a computer network, a checkout webpage request [see EMMONS, 2:45-63, esp., lines 45-55; also 4:45-5:13];
providing, to the client computing device in response to the checkout webpage request, a checkout webpage, wherein the checkout webpage includes a first code, acquiring, by a digital camera of the client computing device, the first code, wherein acquiring the first code causes the client computing device to:
display, on a display device of the client computing device, the checkout webpage including the first code [see EMMONS, 2:45-63, esp., 50-63; 4:16-44]
obtain a payment code from the first code, wherein the payment code includes a payment amount communicate a payment authorization request including the payment amount to a pay server via a virtual wallet application executing on the client computing device [see EMMONS FIG. 2, (30)], and
EMMONS fails to disclose to instruct the pay server to adjust a fund amount in an account based,
 at least in part, on the payment amount from the virtual wallet application in response to t he payment authorization request. Changes (i.e., debiting and crediting banking accounts) for making payments is an adjustment to an account when a payment request is made. This is disclosed by DODIN [see Abstract, 1:62-2:14; 28:2-21-wherein DODIN discloses a payment request amount is sent to at least one target store from a payor device to a the server system which determines the target store based upon the location of the payor device and changes (adjusts) the payor account in accordance with the payor request. See also FIG. 2, DODIN, 13:6-65, esp., 51-57], Since EMMONS invention relates to using 

Re claim 102: further comprising: receiving a verification value on the client computing device; and communicating the verification value from the client computing device to the pay server to verify that the payment request is a valid payment request from the client computing device [see EMMONS, 4:45-5:13, esp., 4-13],

Re claims 103: wherein the first code is at least one selected from a group comprising: a one dimensional barcode; a two-dimensional barcode; or a Quick Response code [see EMMONS2:45-50; 3:18-25],
Reclaim 108: wherein a virtual wallet application operating on the client computing device further causes the client computing device futher comprising:
Providing, via the client computing device a portion of the first code to a server; and
Obtaining, via the client computing device purchase session data from the pay server in response to providing the portion of the first code [see EMMONS 2:45-63],

7. Claims 109-110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EMMONS in view of DODIN as applied to claim 1 above, and further in view of FRIEDMAN (US 2007/0162350). Claims 1-3 have in view of EMMONS and DODIN have been discussed above.

Re claim 109: EMMONS and DODIN fails to disclose wherein the purchase session data includes a merchant identifier, and a session identifier fora user shopping session with a merchant associated with the merchant identifier. This is disclosed by FRIEDMANN [Friedmann, RFID H0026 or barcode H0029], It would have been obvious before the effective filing data of EMMONS and DODIN to have included the merchant identifier, session identifier, so as to allow a purchase to be properly made.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692